The Honorable Gene Jeffress State Senator 1483 Ouachita 47 Louann, AR 71751
Dear Senator Jeffress:
I am writing in response to your request for an opinion on the following question:
  If you are an existing group of members in a V.F.D., can you (this existing group of members), change into another existing V.F.D.?
RESPONSE
I cannot opine on this question because the answer necessarily depends upon the particular fire fighting entity and other unknown factual considerations.
I assume, as an initial matter, that "V.F.D." refers to a volunteer fire department. As this office has noted in several previous contexts, what is referred to as a "volunteer fire department" under Arkansas law may take any one of a number of legal forms. See, e.g., Op. Att'y Gen. 96-114
at n. 2. The term "voluntary fire department" could conceivably include municipal volunteer fire departments, rural fire departments formed as subordinate service districts of the county or as improvement districts, or subscription fire departments formed as non-profit organizations.See, generally A.C.A. 14-28-101 (Repl. 1998) (defining "volunteer public safety organization" under provisions pertaining to workers' compensation coverage).
Different considerations will come into play in addressing your question, depending upon which type of entity or entities is involved and what specific action is contemplated. Some of these entities have well-defined boundaries that are set in accordance with the specific statutory authority governing their formation. See, e.g., A.C.A. §§14-92-101 et seq.; §§ 14-284-101 et seq.; §§ 14-284-201 et seq. (governing suburban fire improvement districts and fire protection districts). The service area of a private, subscription volunteer fire department may not be as certain, unless the quorum court has acted pursuant to A.C.A. §14-20-108 (Supp. 2001) and designated the geographical area that the department may serve. See generally Op. Att'y Gen. 2002-032 (discussing issues surrounding the levy of dues by volunteer fire departments that are organized as private nonprofit corporations to provide fire protection services). Depending upon the particular fire departments in question, therefore, the relevant body of law would have to be consulted to determine whether there are any applicable procedural constraints involving the current area served.
The exact procedure by which one group of members in a fire department would "change into" another must also be considered. Depending upon the geographical area served, subscribing members in a private, subscription department might be able to terminate their subscriptions and agree to be served by another department. I cannot speculate further in this regard, however, without knowing the specific facts. If the question involves one department dissolving or merging into another, determining the legality of any proposed procedure would require reference to the law under which each department was formed, as well as any relevant corporate documents.
As you can see, your question cannot be adequately addressed without the benefit of more information surrounding the contemplated action. In any event, it may be advisable to refer the question to private counsel, or counsel to whom the existing fire fighting entities ordinarily look for advice, who will be better situated to assess the feasibility of any change of service.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:EAW/cyh